Case 16-06839        Doc 53     Filed 12/31/18     Entered 12/31/18 11:35:27          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-06839
         Amos Thurman
         Ruthie A Thurman
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/29/2016.

         2) The plan was confirmed on 06/24/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/30/2016.

         5) The case was completed on 10/24/2018.

         6) Number of months from filing to last payment: 32.

         7) Number of months case was pending: 34.

         8) Total value of assets abandoned by court order: $0.00.

         9) Total value of assets exempted: $43,450.00.

         10) Amount of unsecured claims discharged without payment: $25,854.09.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-06839       Doc 53     Filed 12/31/18    Entered 12/31/18 11:35:27                 Desc         Page 2
                                                of 4



 Receipts:

        Total paid by or on behalf of the debtor            $40,475.66
        Less amount refunded to debtor                         $969.31

 NET RECEIPTS:                                                                                 $39,506.35


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $3,500.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                    $2,099.86
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $5,599.86

 Attorney fees paid and disclosed by debtor:               $500.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal      Int.
 Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
 BAYLOR MEDICAL GRAPEVINE      Unsecured         659.45        659.45           659.45        659.45        0.00
 CAPITAL ONE AUTO FINANCE      Secured             0.00          0.00             0.00           0.00       0.00
 CARRINGTON MORTGAGE SERVICES Secured             94.20         94.20            94.20          94.20       0.00
 CARRINGTON MORTGAGE SERVICES Secured              0.00          0.00             0.00           0.00       0.00
 COMENITY BANK                 Unsecured         753.00        753.90           753.90        753.90        0.00
 COMENITY BANK                 Unsecured         355.00        355.34           355.34        355.34        0.00
 COMENITY BANK                 Unsecured         720.00        762.56           762.56        762.56        0.00
 COMENITY BANK                 Unsecured         179.00        179.90           179.90        179.90        0.00
 COMENITY BANK                 Unsecured         752.00        804.91           804.91        804.91        0.00
 COMENITY BANK                 Unsecured      1,005.00       1,129.52         1,129.52      1,129.52        0.00
 ECAST SETTLEMENT CORPORATION Unsecured       1,918.45       1,918.45         1,918.45      1,918.45        0.00
 ECAST SETTLEMENT CORPORATION Unsecured       1,694.59       1,694.59         1,694.59      1,694.59        0.00
 JEFFERSON CAPITAL SYSTEMS     Unsecured         739.00        739.08           739.08        739.08        0.00
 JEFFERSON CAPITAL SYSTEMS     Unsecured         285.00        285.85           285.85        285.85        0.00
 LVNV FUNDING                  Unsecured         240.61        210.83           210.83        210.83        0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured         287.00        328.96           328.96        328.96        0.00
 OAK HARBOR CAPITAL VI LLC     Unsecured      1,403.85       1,637.25         1,637.25      1,637.25        0.00
 OAK HARBOR CAPITAL VI LLC     Unsecured         707.51        813.18           813.18        813.18        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured      1,864.61       1,864.61         1,864.61      1,864.61        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured      3,243.18       3,243.18         3,243.18      3,243.18        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured      3,204.54       3,204.54         3,204.54      3,204.54        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured      3,581.54       3,581.54         3,581.54      3,581.54        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured      2,023.42       2,023.42         2,023.42      2,023.42        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured         474.38        474.38           474.38        474.38        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured         393.00        444.40           444.40        444.40        0.00
 QUANTUM3 GROUP                Unsecured      2,122.00       2,122.06         2,122.06      2,122.06        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-06839        Doc 53      Filed 12/31/18    Entered 12/31/18 11:35:27              Desc         Page 3
                                                  of 4



 Scheduled Creditors:
 Creditor                                      Claim         Claim         Claim        Principal      Int.
 Name                               Class    Scheduled      Asserted      Allowed         Paid         Paid
 QUANTUM3 GROUP                  Unsecured         478.00        460.00        460.00        460.00        0.00
 QUANTUM3 GROUP                  Unsecured      1,813.57       1,813.57      1,813.57      1,813.57        0.00
 QUANTUM3 GROUP                  Unsecured      2,149.74       2,149.74      2,149.74      2,149.74        0.00
 WHEATLAND DENTAL                Unsecured         650.00           NA            NA            0.00       0.00
 XM RADIO                        Unsecured         119.95           NA            NA            0.00       0.00
 ADDED IN ERROR                  Unsecured           0.00           NA            NA            0.00       0.00
 THE TIME LAWN CARE              Unsecured         160.41           NA            NA            0.00       0.00
 MATRIX                          Unsecured         282.00           NA            NA            0.00       0.00
 MERCHANTS CREDIT GUIDE CO/SUR Unsecured            50.00           NA            NA            0.00       0.00
 MERCHANTS CREDIT GUIDE CO/DUP Unsecured        4,152.00            NA            NA            0.00       0.00
 MERCHANTS CREDIT GUIDE CO/EDW Unsecured           347.00           NA            NA            0.00       0.00
 MORRIS HOSPITAL                 Unsecured         229.43           NA            NA            0.00       0.00
 NAPERVILLE RADIOLOGISTS SC      Unsecured         157.00           NA            NA            0.00       0.00
 PINZUR COHEN & KERR LTD         Unsecured         285.55           NA            NA            0.00       0.00
 AT&T/PRINCE PARKET & ASSOCIATE Unsecured          338.46           NA            NA            0.00       0.00
 CREDIT ONE BANK                 Unsecured          81.00           NA            NA            0.00       0.00
 CREDITORS DISCOUNT & AUDIT/MO Unsecured           229.00           NA            NA            0.00       0.00
 ENHANCED RECOVERY CORPORATI Unsecured             320.00           NA            NA            0.00       0.00
 CITIBANK/CHILDRENS PLACE        Unsecured         173.00           NA            NA            0.00       0.00
 CITIBANK/HOME DEPOT             Unsecured      2,573.00            NA            NA            0.00       0.00
 CITIBANK/HOME DEPOT             Unsecured         535.00           NA            NA            0.00       0.00
 CITIBANK/NATIONAL TIRE & BATTER Unsecured      1,143.00            NA            NA            0.00       0.00
 CHASE                           Unsecured      3,565.00            NA            NA            0.00       0.00
 CHASE                           Unsecured      2,769.00            NA            NA            0.00       0.00
 CHASE                           Unsecured      2,542.00            NA            NA            0.00       0.00
 CHASE                           Unsecured      2,127.00            NA            NA            0.00       0.00
 ADVENTIST BOLINGBROOK HOSPITA Unsecured           244.47           NA            NA            0.00       0.00
 ATHLETICO LTD/ACCELERATED REH Unsecured        2,370.82            NA            NA            0.00       0.00
 CAB SERVICES INC                Unsecured         410.00           NA            NA            0.00       0.00
 SYNCHRONY BANK                  Unsecured         144.00        157.08        157.08        157.08        0.00
 US DEPARTMENT OF EDUCATION      Unsecured      6,935.84       8,077.97      8,077.97           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-06839        Doc 53      Filed 12/31/18     Entered 12/31/18 11:35:27              Desc    Page 4
                                                   of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00             $0.00              $0.00
       Mortgage Arrearage                                     $94.20            $94.20              $0.00
       Debt Secured by Vehicle                                 $0.00             $0.00              $0.00
       All Other Secured                                       $0.00             $0.00              $0.00
 TOTAL SECURED:                                               $94.20            $94.20              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $41,890.26         $33,812.29              $0.00


 Disbursements:

         Expenses of Administration                             $5,599.86
         Disbursements to Creditors                            $33,906.49

 TOTAL DISBURSEMENTS :                                                                      $39,506.35


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
